 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Manuel Copper CorporationandInternational Union of Mine,.Mill and Smelter Workers, Independent,PetitionerSan Manuel Copper CorporationandUnited Steelworkers ofAmerica,AFL-CIO,PetitionerSan Manuel Copper CorporationandBrotherhood of LocomotiveFiremen and Enginemen,Independent,PetitionerSan Manuel Copper CorporationandInternational Brotherhoodof Electrical Workers,AFL-CIO,PetitionerSan Manuel Copper CorporationandInternational Association ofMachinists,AFL-CIO,PetitionerSan Manuel Copper CorporationandLocal Union No.428, Inter-national Union of Operating Engineers,AFL-CIO,PetitionerSan Manuel Copper CorporationandInternational Brotherhoodof Boilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers of America,AFL-CIO,PetitionerSan Manuel Copper CorporationandChauffeurs,Warehousemen& Helpers, Local Union No.310, PetitionerSan Manuel Copper CorporationandSoutheastern Arizona Dis-trict Council of Carpenters,AFL-CIO,PetitionerSan Manuel Copper CorporationandUnited Association of Jour-neymen and Apprentices of the Plumbing and Pipefitting In-dustry,AFL-CIO,PetitionerSan Manuel Copper CorporationandInternational Brotherhoodof Painters,Decorators and Paperhangersof America, AFL-CIO, PetitionerSan Manuel Townsite Co.andUnited Steelworkers of America,AFL-CIO,PetitionerSan Manuel Copper CorporationandInternational Association ofMachinists,AFL-CIO,Petitioner.Cases Nos. 21-RC-4172, 21-RC-4291, 21-RC-4299, 21-RC-4319, 21-RC-4341,21-RC-4346,21-RC-4353, 21-RC-4359, 21-RC-4370, 21-RC-4397,21-RC-4415,21-RC-4378, and 21-RC-5031.March 21,1958THIRD SUPPLEMENTAL DECISION AND DIRECTIONOF ELECTIONOn September 21, 1956, the Board issued a Decision, Direction ofElections and Order in the above-entitled proceeding.'Subsequently,on January 24, 1957, the Boardissued a Supplemental Decision and116 NLRB 1153120 NLRB No. 29. SAN MANUELCOPPERCORPORATION175Certification of Representatives in which it certified InternationalUnion of Mine, Mill and Smelter Workers, Independent, hereincalled Mine Mill, as the bargaining representative of the employees inthe production and maintenance unit sought in Case No. 21-RC-4172.On October 10, 1957, International Association of Machinists, AFL-CIO, herein called the Machinists, filed a petition (Case No.21-RC-5031) seeking representation of a residual unit of employeesin the assayer's department.Thereafter, on November 15, 1957,International Union of Mine, Mill and Smelter Workers, Independent,and its Local 937, filed a petition seeking clarification of the unit place-ment of assayers and underground dispatchers and requesting a hear-ing to determine the status of these individuals.On December 6,1957, the Board directed that a hearing be held for the purpose oftaking testimony with respect to the unit placement of assayers anddispatchers.Pursuant thereto, a reopened hearing was held on January 6, 1958,before James W. Cherry, Jr., hearing officer.The Employer, MineMill, and the Machinists appeared at the reopened hearing and fullyparticipated in the proceedings.The hearing officer's rulings madetherein are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds as follows :1.The parties at the reopened hearing agreed, and the Board finds,that the following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :All assayers in the assayers department of the Employer's mine atSan Manuel, Arizona, excluding chief chemist, office clerical employ-ees, all other employees, watchmen, guards, professional employees,and supervisors as defined in the Act.The parties further agreed that an immediate election should beheld in the aforesaid appropriate unit.There remains for consideration Mine Mill's request for clarificationof the unit placement of dispatchers.Mine Mill contends that thedispatchers are not supervisors and are included in the production andmaintenance unit for which it is the certified bargaining representa-tive.The Employer asserts that the dispatchers are supervisors andare therefore excluded from that unit.The Machinists is not inter-ested in the dispatchers and withdrew from the hearing after agree-ment had been reached on the holding of an election for the assayers.There are 3 full-time dispatchers, 1 on each shift.At the electionheld on October 18, 1956, they cast challenged ballots.2As theirvotes could not affect the election results, the Board did not determinewhether they were supervisors.Neither did the parties thereafter.2 At the time of the election the dispatchers were classified as jigger bosses. Someweeks later their job title was changed to dispatcher. 176DECISIONSOF NATIONAL LABOR RELATIONS BOARDThey are not covered by the collective-bargaining contract coveringproduction and maintenance employees signed on June 8, 1957.The dispatchers work underground and are part of the haulage)operation which is in charge of an assistant foreman.Under him oneach shift is 1 haulage boss, 1 dispatcher, 2 jigger bosses, and thevarious crews.The haulage boss and the jigger bosses are admittedlysupervisors.The function of the haulage crews is to move ore fromthe mining area to the shaft pocket area, a distance of about 11/2 miles.They load the trains, haul them to the shaft, dump the ore, return theempty train to the mining area, reload and rehaul.One of the jiggerbosses works in the immediate miningarea"more or less concentratingon the loading of the trains," the other works "at the shaft area look-ing after the dumping and hoisting operations."The dispatcherdirects the movement of all trains at the haulage level by radio com-munication.He directs trains to the appropriate drifts for loadingand to the dumps for unloading.No train can move withoutclearancefrom the dispatcher.He also keeps a report on loading time, dump-ing time, and traveltime.The dispatcher works under the immediatesupervision of the haulage boss who gives him his "general lineup"and checks with him at least once an hour.There is a dispute among the witnesses as to whether the dispatchershave the authority effectively to recommend promotions, discipline,or discharge.Mine Mill's witnesses denied that he had such power,theEmployer's affirmed it.Although asserting that such powerexisted and had been exercised, the Employer's witnesses were able togive no specific examples of effective recommendations for promotionor discharge and only one for disciplinary action.The latter is sus-pect in view of the testimony of the assistant foreman in charge ofhaulage that he did not expect a dispatcher to recommend specificdisciplinary action, but only to give his "honest opinion" as to whetherthe person under investigation had violated the haulage rules.Thisis not what the Boardmeansby effective recommendation.The dis-patcher who testified to an example of effective disciplinary recom-mendationalsostated that he had never recommended any employeefor promotion although promotionswerea common occurrence, thathe had had nothing to do with the appointment of his relief dispatcher,that he had never recommended discharge, and that in a case where hehad recommended disciplinary action forone man asthe result of anaccident, another man was found at fault by his superiorsand dis-ciplined.We find, that the dispatchers do not have real powereffectively to recommend hire, discharge, or discipline.Undoubtedly the job of dispatcheris ofsome responsibility.Thisis indicated by his pay rate which is identical with that of the jiggerboss.However, this fact is not significant because othernonsuper-visory employeesare also paidat thesame rate.It is difficult to per- 'ADAMS DAIRY, INC.177ceive how the dispatcher can supervise the traincrews since he has,)nly radio and no physical contact with them.We are- satisfied thatthe haulage boss and the jigger bosses are the immediate supervisorsof the haulage crews and that the direction of the traincrews by thedispatcher is not supervisory within the meaning of the Act .3Accordingly, we find that the dispatchers are included in the produc-tion and maintenance unit for which Mine Mill is the certifiedbargaining representative.[Text of Direction of Election omitted from publication.]MEMBER JENIUNS took no part in the consideration of the aboveThird Supplemental Decision and Direction of Election.8 On October 1, 1957, the Employer'smine superintendent distributed a circular to allmine supervisors listing the "Rules for Disciplinary Action." In this bulletin it is statedthat only supervisors of foreman status,which includes assistant foremen, can dischargean employee.However,"a direct supervisor or boss will exercise disciplinary action by :1.Giving proper warning to employees.2.Give employees the proper number of days off for his offense.3.When necessary, recommend an employee's transfer or discharge to his foreman.All bosses have the direct right to immediately send a man out from underground oroff the job when he becomes insubordinate,insulting and abusive.Whether he will bepenalized or discharged can be reviewed and determined later."The dispatchers admittedly do not issue warnings to employees or layoff employees forviolation of rules.Further, there is no credible evidence that they have ever recom-mended transfer or discharge as a disciplinary measure,or have sent a man out fromunderground because of insubordination or insulting or abusive conduct.Adams Dairy,Inc. andMikal Wallace.Case No. 14-CA-1532.March 24, 1958DECISION AND ORDEROn June 14, 1957, Trial Examiner Lee J. Best issued his Intermedi-ate Report in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-i The Respondent'srequest for oral argument is hereby denied as the record,excep-lions, and brief, adequately present the positions of the parties.120 NLRB No. 28.483142--59--vol. 120-13